Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K341) Offering Period: August 19, 2013 – September 9, 2013 3.5 Year Buffered Accelerated Return Equity Securities (BARES) Linked to the S&P 500 ® Index Product Summary • 3.5 year Buffered Accelerated Return Equity Securities (BARES) linked to the performance of the S&P 500 ® Index. • If the Final Level is less than the Initial Level by not more than the Buffer Amount, then the investor will be entitled to receive the principal amount at maturity. • If the Final Level is less than the Initial Level by more than the Buffer Amount, then the principal amount the investor will be entitled to receive will decrease 1% for every 1% decline in the Underlying beyond the Buffer Amount. • If the Final Level is equal to or greater than the Initial Level, then the investor will be entitled to participate in the appreciation of the Underlying. • Any payment on the securities is subject to our ability to pay our obligations as they become due. • Credit Suisse currently estimates the value of the securities on the Trade Date will be less than the price you pay for the securities, reflecting the deduction of underwriting discounts and commissions and other costs of creating and marketing the securities. Terms Issuer: Credit Suisse AG (“Credit Suisse”), acting through one of its branches. Trade Date: Expected to be September 10, 2013 Settlement Date: Expected to be September 13, 2013 Underlying: The S&P 500 ® Index. Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return. Underlying Return: If (a) the Final Level is equal to or greater than the Initial Level, then: [(Final Level – Initial Level) / Initial Level]; (b) the Final Level is less than the Initial Level by not more than the Buffer Amount, then: zero; or (c) if the Final Level is less than the Initial Level by more than the Buffer Amount, then: [(Final Level – Initial Level) / Initial Level] + Buffer Amount. Buffer Amount: Expected to be between 15.0% and 20.0% (to be determined on the Trade Date). Initial Level: The closing level of the Underlying on the Trade Date. Final Level: The closing level of the Underlying on the Valuation Date. Valuation Date: March 8, 2017 Maturity Date: March 13, 2017 CUSIP: 22547QA89 Benefits • Offers the potential for participation in the appreciation of the Underlying, uncapped. • Reduced downside risk due to a Buffer Amount of [15.0-20.0]% (to be determined on the Trade Date). Hypothetical Returns at Maturity Percentage Change from Initial Level to Final Level Underlying Return (1)(2) Redemption Amount per $1,000 Principal Amount (1)(2) 50% 50.0% $1,500 40% 40.0% $1,400 30% 30.0% $1,300 20% 20.0% $1,200 10% 10.0% $1,100 0% 0.0% $1,000 -10% 0.0% $1,000 -17.5% 0.0% $1,000 -20% -2.5% $975 -30% -12.5% $875 -40% -22.5% $775 Assumes a buffer of 17.5% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to [80.0-85.0]% of principal (to be determined on the Trade Date) and the Redemption Amount will be less than the principal amount if the Final Level is less than the Initial Level by more than the Buffer Amount. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • (See “Additional Risk Considerations” on the next page.) Product Profile Horizon (months) 3.5 Years Principal Repayment Principal at Risk Investment Objective Appreciation Market Outlook Bullish FINANCIAL PRODUCTS FACT SHEET Offering Period: August 19, 2013 – September 9, 2013 Buffered Accelerated Return Equity Securities (BARES) Additional Risk Considerations • Prior to maturity, costs such as concessions and hedging may affect the value of the securities. • Liquidity – The securities will not be listed on any securities exchange. Credit Suisse (or its affiliates) intends to offer to purchase the securities in the secondary market but is not required to do so. Many factors, most of which are beyond the control of the Issuer, will influence the value of the securities and the price at which the securities may be purchased or sold in the secondary market. For example, the creditworthiness of the Issuer, including actual or anticipated downgrades to the Issuer’s credit ratings, may be a contributing factor. • Potential Conflicts – We and our affiliates play a variety of roles in connection with the issuance of the securities including acting as calculation agent, hedging our obligations under the securities and determining the estimated value of the securities. The agent for this offering, Credit Suisse Securities (USA) LLC (“CSSU”), is our affiliate. In accordance with FINRA Rule 5121, CSSU may not make sales in this offering to any discretionary account without prior written approval of the customer. • The securities will be affected by a number of economic, financial, political, regulatory, and judicial factors that may either offset or magnify each other. • As a holder of the securities, you will not have voting rights or rights to receive cash dividends or other distributions with respect to the equity securities comprising the Underlying. The risks set forth in the section entitled “Product Risks” on the preceding page and this section “Additional Risk Considerations” are only intended as summaries of some of the risks relating to an investment in the securities.
